DETAILED ACTION
The instant application having Application No. 16/444,946 filed on 6/18/2019 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a radix-r input/output pruning fast Fourier transform (FFT) processing element” in Claims 1-3 and 5-7, and “a processing element” in Claims 16-17 and 19-20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites pruning FFT operations related input values having a value of zero, and determining discrete Fourier Transform (DFT) output based on others of the plurality of input values.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites “a radix-r input/output pruning fast Fourier transform (FFT) processing element” for performing the claimed steps.  As described above, this limitation invokes 35 U.S.C. 112(f) and is thus interpreted to cover the corresponding structure described in the specification and equivalents thereof.  A review of the specification shows that it may be interpreted to cover software implementation of mathematical and algorithmic steps via “a digital signal processor executing instructions” (see paragraph 0021).  Therefore, this limitation is recited at a high-level of generality, i.e. as generic computer component(s) performing generic computer functions such as performing mathematical calculation(s) and data processing.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.

Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using “a digital signal processor executing instructions” to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Moreover, a generic “input” for “receiving input values” which are necessary for use of the recited judicial exception represents mere data gathering and is insignificant extra-solution activity.  The Background section of the instant specification further makes clear that receiving input values for pruning FFT’s is well-understood, routine and conventional (see paragraph 0003, input pruning FFT’s are commonly used in which received input data values are zero-padded).  Well-understood, routine and conventional activity cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.



Claim 8 recites determining input values having non-zero values and determining a discrete Fourier Transform (DFT) output based on the non-zero values using a radix-r input/output pruning fast Fourier transform (FFT).
Under Prong One of Step 2A of the 2019 PEG, the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  For instance, determining input values having non-zero values is simply a decision that may clearly be performed in the mind (or with pen and paper).  Moreover, determining DFT outputs explicitly comprises performing mathematical calculations.  Finally, a radix-r input/output pruning FFT may simply refer to an FFT algorithm.  See e.g. the various mathematical equations presented in the instant specification.  See also the attached reference by Sorensen which discloses many FFT pruning algorithms purely mathematically (and with figures).  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.

Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, merely receiving input values which are necessary for use of the recited judicial exception, or providing output values to a generically claimed “output interface”, represents mere data gathering/data output and is insignificant extra-solution activity.  The Background section of the instant specification further makes clear that receiving input values for pruning FFT’s is well-understood, routine and conventional (see paragraph 0003, input pruning FFT’s are commonly used in which received input data values are zero-padded).  Furthermore, the reference by Sorensen shows that inputting and outputting data values from pruning FFT’s is also well-understood, routine and conventional, dating back to 1971.  Well-understood, routine and conventional activity cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.



Claim 16 recites performing radix-r input/output pruning fast Fourier transform (FFT) operations on input values, pruning FFT operations related to input values having a value of zero, and determining discrete Fourier Transform (DFT) output based on others of the plurality of input values.
Under Prong One of Step 2A of the 2019 PEG, the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  As described above, pruning FFT operations comprises removing and/or not performing select operations, which are simply decisions that may clearly be performed in the mind (or with pen and paper).  Moreover, performing radix-r input/output pruning fast Fourier transform (FFT) operations and determining DFT outputs explicitly comprises performing mathematical calculations.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites “a processing element to perform radix-r input/output 
The claim additionally recites “an input interface to receive a signal including a plurality of input values” and “an output interface to provide a [DFT] output including a plurality of output values”.  However, these limitations are recited at a high level of generality (i.e. as a general means of inputting and outputting data to/from an abstract idea), and thus fail to impose a meaningful limit on the remaining method steps.  Such limitations comprise necessary data input and output operations which could be attached to any mathematical calculation or mental process, and thus amount to mere data gathering and/or insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using “a digital signal processor 

As per Claims 17 and 19-20, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 16, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claims recite further limitations that are abstract mathematical concepts or that may be performed in the mind without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-11, 13-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (“Efficient Computation of the DFT with Only a Subset of Input or Output Points”) in view of Jee et al. (US 2010/0316147).

As per Claim 1, Sorensen discloses receiving a signal including a plurality of input values (Section III, first paragraph, an input sequence is received for computing DFT);  pruning FFT operations related to a subset of a plurality of input values having a value of zero, and determining, based on others of the plurality of input values, discrete Fourier Transform (DFT) output having fewer output values than a number of the plurality of input values (Abstract and Section III, first paragraph and Figure 19 and Section IV, an FFT is computed by pruning operations for zero-valued inputs, wherein the remaining operations with four non-zero inputs result in two DFT outputs).

However, Jee discloses a circuit comprising an input configured to receive the signal including the plurality of input values, and a radix-r input/output pruning fast Fourier transform (FFT) processing element coupled to the input and configured to prune FFT operations related to a subset of the plurality of input values having a value of zero and determine, based on others of the plurality of input values, Fourier transform output having fewer output values than a number of the plurality of input values (Abstract and Figures 4, 6, 7 and Paragraphs 0006-0008, 0010, 0030, 0037, 0044, 0049, 0052 and 0057, a parallel/serial input receives the input signal comprising a number of zero-valued inputs, and FFT Unit 430 performs the pruned FFT for the non-zero inputs).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the pruning FFT implementation of Jee with the pruning FFT teachings/algorithms of Sorensen because Jee’s implementation may implement Sorensen’s teachings for reducing operations, while further increasing efficiency and reducing hardware resources via disabling subcarrier(s) and further removing the corresponding unnecessary FFT calculations (Sorensen, Section II, first sentence; Jee, Paragraphs 0003, 0006-0007, 0029, 0057, 0068).

As per Claim 2, Sorensen discloses the circuit of claim 1, wherein the input signal comprises a sequence of the input values that includes a number of consecutive non-zero input points to determine the DFT output having a selected number of output values (Section III and 
Moreover, Jee teaches that the circuit determines, from the signal, a sequence of the input values that includes a number of consecutive non-zero input points to determine the DFT output having a selected number of output values (Figures 4-7 and Paragraphs 0041-0045, a sequence determiner and pruning determination/retrieval units determine the input points to a stage of the FFT, wherein Figure 7 shows non-pruned inputs comprising consecutive non-zero values). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the pruning FFT implementation of Jee with the pruning FFT teachings/algorithms of Sorensen because Jee’s implementation may implement Sorensen’s teachings for reducing operations, while further increasing efficiency and reducing hardware resources via disabling subcarrier(s) and further removing the corresponding unnecessary FFT calculations (Sorensen, Section II, first sentence; Jee, Paragraphs 0003, 0006-0007, 0029, 0057, 0068).

As per Claim 3, Sorensen and Jee each disclose the circuit of claim 2, wherein the selected number of output values is less than a total number of input values of the signal (Sorensen, Figure 19; Jee, Figure 7). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the pruning FFT implementation of Jee with the pruning FFT teachings/algorithms of Sorensen because Jee’s implementation may implement Sorensen’s teachings for reducing operations, while further increasing efficiency and reducing hardware resources via disabling subcarrier(s) and further removing the corresponding unnecessary FFT 

As per Claim 5, Sorensen discloses the circuit of claim 1, wherein the plurality of input values includes a number (M) of consecutive non-zero input values (Sorensen, Figure 19, the input values include four consecutive non-zero values). 

As per Claim 6, Sorensen discloses the circuit of claim 5, the radix-r input/output pruning FFT processing element to determine the subset of the plurality of input values from the number (M) of the consecutive non-zero input values (Pages 1192-1194 and Figure 19, the non-pruned operations are determined based on a subset of L consecutive input values being non-zero). 

As per Claim 8, Sorensen discloses receiving a plurality of input values, determining a subset of a plurality of a plurality of input value having non-zero values (Section III, an input sequence is received for computing DFT wherein it is determined to comprise L non-zero input values);  determining a discrete Fourier Transformer (DFT) output based on the subset of the plurality of input values using a radix-r input/output pruning fast Fourier transform (FFT), and providing the DFT output including a plurality of output values (Abstract and Section III, first paragraph and Figure 19 and Section IV, an FFT is computed by pruning operations for zero-valued inputs, wherein the remaining operations with four non-zero inputs result in two DFT outputs).
Sorensen does not explicitly disclose providing the output values to an output interface.

It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the pruning FFT implementation of Jee with the pruning FFT teachings/algorithms of Sorensen because Jee’s implementation may implement Sorensen’s teachings for reducing operations, while further increasing efficiency and reducing hardware resources via disabling subcarrier(s) and further removing the corresponding unnecessary FFT calculations (Sorensen, Section II, first sentence; Jee, Paragraphs 0003, 0006-0007, 0029, 0057, 0068).

As per Claim 9, Sorensen discloses the method of claim 8, wherein a number of the plurality of output values is less than a number of the plurality of input values (Abstract and Section III, first paragraph and Figure 19 and Section IV, an FFT is computed by pruning operations for zero-valued inputs, wherein the remaining operations with four non-zero inputs result in two DFT outputs).

As per Claim 10, Sorensen discloses the method of claim 8, wherein the plurality of input values comprises a sequence that includes a number of consecutive non-zero input points (Section III and Figures 13, 14, and 19, a padded input signal comprises consecutive non-zero 
Moreover, Jee teaches determining a sequence of the plurality of input values that includes a number of consecutive non-zero input points (Figures 4-7 and Paragraphs 0041-0045, a sequence determiner and pruning determination/retrieval units determine the input points to a stage of the FFT, wherein Figure 7 shows non-pruned inputs comprising consecutive non-zero values). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the pruning FFT implementation of Jee with the pruning FFT teachings/algorithms of Sorensen because Jee’s implementation may implement Sorensen’s teachings for reducing operations, while further increasing efficiency and reducing hardware resources via disabling subcarrier(s) and further removing the corresponding unnecessary FFT calculations (Sorensen, Section II, first sentence; Jee, Paragraphs 0003, 0006-0007, 0029, 0057, 0068).

As per Claim 11, Sorensen discloses the method of claim 9, wherein the DFT output is determined from the sequence of the plurality of input values (Section III and Figures 13, 14, and 19, a padded input signal comprises consecutive non-zero inputs to the DFT, e.g. x[0] through x[3] of Figure 19, wherein two output values are selected, i.e. X[3] and X[4]).

As per Claims 13-14, they are method claims reciting the limitations of the circuit(s) in Claims 5-6, respectively.  Thus, Claims 13-14 are rejected under the same rationales as presented in the rejections of Claims 5-6, respectively, above.

As per Claim 16, Sorensen discloses receiving a signal including a plurality of input values, performing a radix-r input/output pruning fast Fourier transform (FFT) on the plurality of input values to produce the DFT output, and providing the DFT output including a plurality of values (Section III, first paragraph and Figure 19 and Section IV, an input sequence is received for computing DFT, wherein an FFT is computed by pruning operations for zero-valued inputs, and the remaining operations with four non-zero inputs result in two DFT outputs);  pruning FFT operations related to a subset of a plurality of input values having a value of zero, and determining, based on others of the plurality of input values, discrete Fourier Transform (DFT) output having fewer output values than a number of the plurality of input values (Abstract and Section III, first paragraph and Figure 19 and Section IV, an FFT is computed by pruning operations for zero-valued inputs, wherein the remaining operations with four non-zero inputs result in two DFT outputs).
Sorensen does not explicitly disclose a circuit comprising an input configured to receive the signal including the plurality of input values, a processing element, or an output interface to provide the plurality of output values.
However, Jee discloses a circuit comprising an input interface to receive the signal including the plurality of input values, and a processing element to perform radix-r input/output pruning fast Fourier transform (FFT) operations, and an output interface to provide the plurality of output values (Abstract and Figures 4, 6, 7 and Paragraphs 0006-0008, 0010, 0030, 0037, 0044, 0049, 0052 and 0057, a parallel/serial input receives the input signal comprising a number of zero-valued inputs, and FFT Unit 430 performs the pruned FFT for the non-zero inputs, and a plurality of output values are provided to serial/parallel output interface).


As per Claim 17, Sorensen discloses the circuit of claim 16, wherein number of the plurality of output values are less than the plurality of input values (Section III, first paragraph and Figure 19, input signal comprises four non-zero inputs to the DFT, e.g. x[0] through x[3] of Figure 19, wherein two output values are selected, i.e. X[3] and X[4]).

As per Claim 19, Sorensen discloses the circuit of claim 16, wherein the plurality of input values includes a number (M) of consecutive non-zero input values (Sorensen, Figure 19, the input values include four consecutive non-zero values);  and the processing element determines the subset of the plurality of input values from the number (M) of the consecutive non-zero input values (Pages 1192-1194 and Figure 19, the non-pruned operations are determined based on a subset of L consecutive input values being non-zero). 

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen in view of Jee, and in view of Jaber (US 2001/0051967).


However, Jaber ‘967 discloses a parallel processor DFT implementation configured to provide a number (r) complex multipliers in parallel to implement each of a plurality of butterfly computations of the FFT operations (Paragraphs 0016-0017 and 0103).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to utilize the Jaber ‘967 DFT implementation as the Fourier transform unit required by Sorensen in view of Jee because it provides reduced communication burden between FFT/DFT butterfly stages, as well as decreased time-delay for a complete FFT operation (Jaber, Paragraphs 0017, 0103).

As per Claims 12 and 18, they recite the limitations of the circuit in Claim 4.  Thus, Claims 12 and 18 are rejected under the same rationale as presented in the rejection of Claim 4 above.

Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen in view of Jee, and in view of Jaber (US 2005/0278405).

As per Claim 7, Sorensen and Jee do not explicitly disclose the circuit of claim 1, where the radix-r input/output pruning FFT processing element incorporates twiddle factors and adder tree matrices of the FFT operations into a single stage.

It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to utilize the Jaber DFT implementation as the Fourier transform unit required by Sorensen in view of Jee because it provides reduced communication burden between FFT/DFT butterfly stages, as well as decreased time-delay for a complete FFT operation (Jaber, Paragraphs 0017, 0103).

As per Claims 15 and 20, they recite the limitations of the circuit in Claim 7.  Thus, Claims 15 and 20 are rejected under the same rationale as presented in the rejection of Claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fangzhi et al. (CN 101196873) – discloses a DFT processor comprising complex multipliers which prunes input/first stage FFT butterfly operations for consecutive zero-valued inputs within an input channel impulse response (CIR) vector

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182